DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/202 has been entered.
 
Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3. 	Claims 1-6, 8-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2007/0293224 A1) in view Park et al (US 2020/0084663 A1) and further in view of Kwon et al (US 2014/0112308 A1).
	Regarding claims 1, 16, 29 and 30, Wang teaches an apparatus of wireless communication by a network entity (see Fig.2, “an apparatus of wireless communication by a network entity”, and/or see Abstract, “WRTU”.  In addition, see [0015], “When referred to hereafter, the terminology "WTRU" includes but is not limited to a UE, a mobile station, a fixed or mobile subscriber unit, a pager, a cellular telephone, a personal digital assistant (PDA), a computer, or any other type of user device capable of operating in a wireless environment. When referred to hereafter, the terminology "eNode-B" includes but is not limited to a base station, Node-B, a site controller, an access point (AP), or any other type of interfacing device capable of operating in a wireless environment”), comprising: 
 	an interface configured to receive (see [0004], “commanding the UE to interface with new radio resources”), from a first wireless node (see Abstract and [0011], “The source eNode-B then sends a handover command to a wireless transmit/receive unit (WTRU). The handover command includes at least one of reconfiguration information, information regarding timing adjustment”), an indication of a value of a timing adjustment factor associated with a communication between the first wireless node and a second wireless node (also see Abstract and [0011], “The source eNode-B then sends a handover command to a wireless transmit/receive unit (WTRU). The handover command includes at least one of reconfiguration information, information regarding timing adjustment, relative timing difference between the source eNode-B and the target eNode-B”.  In this case, Wang’s “information regarding timing adjustment” reads on Applicant’s “indication”.  In addition see Fig.2 for “a communication between the first wireless node 254 and a second wireless node 256” as claimed), and 
 	a processing system configured to communicate with the first wireless node or the second wireless node based on the value of the timing adjustment factor (also see Abstract and [0011], “The WTRU then accesses the target eNode-B and exchanges layer 1/2 signaling to perform downlink synchronization, timing adjustment, and uplink and downlink resource assignment based on information included in the handover command”.  In this case, Wang already teaches that “The handover command includes at least one of reconfiguration information, information regarding timing adjustment, relative timing difference between the source eNode-B and the target eNode-B” in the preceding passage.  For details, see Applicant’s Specification, Fig.14, Fig.15, [0043] and [0044] for how Applicant defines “a processing system”).  
 	Wang does not specifically disclose a first wireless node comprising an integrated access and backhaul (IAB) node, the second wireless node comprising a child IAB node of the first wireless node. 
 	Park teaches a first wireless node comprising an integrated access and backhaul (IAB) node (see [0526], “the first access node may comprise a wireless network node, e.g., an integrated access and backhaul (IAB) node”), the second wireless node comprising a child IAB node of the first wireless node (see [0528], “the second access node may comprise a wireless network node, e.g., an IAB-node”). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Park into the system of Wang in order to enable implementation of enhanced features and functionalities in 5G systems (see Park, [0054]).
 	The combination of Wang and Park does not specifically disclose a processing system configured to communicate with the first wireless node or the second wireless node based on a timing advance value and the value of the timing adjustment factor.
 	Kwon teaches a processing system configured to communicate with the first wireless node or the second wireless node based on a timing advance value and the value of the timing adjustment factor (see [0117], "The terminal transmits, to the base station over a PUSCH, uplink data including a random access identifier according to an uplink time adjusted based on a time alignment value indicated by the time advance command (S710)").  In addition, see Zhang et al (US 2015/0237648 A1) under Conclusion below).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kwon into the system of Wang and Park so that efficiency of uplink data transmission can increase (see Kwon, Abstract).
	Regarding claim 2, Wang further teaches the processing system is further configured to determine one or more values associated with the timing adjustment factor (see Fig.2, “timing adjustment”), and the interface is further configured to output an indication of the one or more values for transmission to the first wireless node (see Fig.2, where WTRU configured to output an indication of the one or more values in steps 202/214b/218/226).  
 	Regarding claim 8, Wang further teaches the processing system is further configured to select a signaling method among a plurality of signaling methods, wherein each of the signaling methods includes a method of indicating the value of the timing adjustment factor between the network entity and the first wireless node (see Fig.2, “timing adjustment”), and the interface is further configured to output, for transmission to the first wireless node, an indication of the selected signaling method (see Fig.2, where WTRU configured to output to the wireless node in steps 202/214b/218/226).
 	Regarding claim 9, Wang further teaches the interface is further configured to output, for transmission to the first wireless node (see Fig.2, where WTRU configured to output to the wireless node in steps 202/214b/218/226), an update to the value of the timing adjustment factor on a semi-static or dynamic basis via the signaling method (see Fig.2, “timing adjustment”).  
 	Regarding claim 10, Wang further teaches the signaling method includes a message of a radio resource control (RRC) layer or a medium access control (MAC) layer (see [0018], [0038], and Wang’s claims 2, 39, 76 and 82, “MAC”), and the message includes the indication of the value or the updated value of the timing adjustment factor (see [0011], “The WTRU then accesses the target eNode-B and exchanges layer 1/2 signaling to perform downlink synchronization, timing adjustment”, [0023], “the WTRU 252 accesses the target eNode-B 256 and exchange layer 1/2 (L1/L2) signaling with the target eNode-B 256 to perform downlink synchronization, timing adjustment”).  
 	Regarding claims 13, 26 and 27, Wang further teaches the processing system is further configured to select, based on a mobility state of the first wireless node or the second wireless node, a time window for averaging timing advance values (see Wang’s claims 32 and 69, “timer expires”), and the communication with the first wireless node is based on the value of the timing adjustment factor and an averaged timing advance value over the time window (see [0030], “the timing adjustment value”).  
 	Regarding claim 14, Wang further teaches the interface is further configured to output, for transmission to the first wireless node, an indication of the time window for averaging timing advance values (see Wang’s claims 32 and 69, “timer expires”, and see [0030], “the timing adjustment value”).  
 	Regarding claims 15 and 28, Wang further teaches the processing system is further configured to: select how to determine the timing advance value based on a mobility state of the first wireless node or the second wireless node, determine the timing advance value based on the selection (see Wang’s claims 32 and 69, “timer expires”, and see [0030], “the timing adjustment value”).  
 	Regarding claims 17 and 11, Wang further teaches the determination of the value of the timing adjustment factor comprises determining the value of the timing adjustment factor based on at least one of timing information received from the at least one wireless node (see Fig.2, “timing adjustment”), a capability of the at least one wireless node, resources scheduled for the at least one wireless node (see Abstract, [0010], [0011], [0018], [0031], [0034] and [0036], “schedules”), or an indication to update the value of the timing adjustment factor received from the at least one wireless node or the network entity (see Wang’s claims 32 and 69, “timer expires”, and see [0030], “the timing adjustment value”).  
 	Regarding claim 18, Wang further teaches the interface is further configured to receive, from the network entity or the at least one wireless node, an indication of one or more values associated with the timing adjustment factor (see Fig.2, “timing adjustment”), and the processing system determines the value of the timing adjustment factor by selecting one of the one or more received values as the value of the timing adjustment factor (see Wang’s claims 32 and 69, “timer expires”, and see [0030], “the timing adjustment value”).  
 	Regarding claims 19 and 3, Wang further teaches the interface is further configured to receive, from the network entity or the at least one wireless node, a request to update the timing adjustment factor (see Fig.2, “timing adjustment”), and the determination of the value of the timing adjustment factor comprises determining the value of the timing adjustment factor in response to receiving the request (see Wang’s claims 32 and 69, “timer expires”, and see [0030], “the timing adjustment value”).  
	Regarding claim 20, Wang further teaches the determination of the value of the timing adjustment factor comprises determining the value of the timing adjustment factor based on a guard period associated with communications including communications between the first wireless node and the second wireless node (see Wang’s claims 32 and 69, “timer expires”, and see [0030], “the timing adjustment value”).  
 	Regarding claims 21 and 4, Wang further teaches the interface is further configured to receive, from the network entity or the at least one wireless node, an indication of one or more rules (see Fig.2 and see Wang’s claims 32 and 69, “timer expires”), and the determination of the value of the timing adjustment factor comprises determining the value of the timing adjustment factor based on the received one or more rules (see [0030], “the timing adjustment value”).  
 	Regarding claims 22 and 5, Wang further teaches the one or more rules are based on a timing reference associated with the first wireless node or the second wireless node (see [0031], “the target eNode-B 256 may schedule the uplink and downlink resources after some pre-defined time (earlier than the expected time for eNode-B switching)”).  
 	Regarding claims 23 and 6, Wang further teaches the apparatus is in communication with the first wireless node via at least one wireless node (see Fig.2, where the apparatus is in communication with the first wireless node via at least one wireless node).  
 	Regarding claim 25 and 12, Wang further teaches the processing system is further configured to select a signaling method among a plurality of signaling methods (see Abstract, “handover” for select a signaling, [0036], “a cell reselection procedure”, [0038], “When cell reselection is performed by the WTRU 252”), wherein each of the signaling methods includes a method of indicating the value of the timing adjustment factor between the network entity and the first wireless node, and the indication of the value of the timing adjustment factor comprises a message of the signaling method (see Fig.2, Abstract, [0011], [0018], [0029] and [0031], “timing adjustment”).  

4. 	Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2007/0293224 A1) in view of Park et al (US 2020/0084663 A1) and further in view of Kwon et al (US 2014/0112308 A1) and Siomina et al (US 2015/0189610 A1).
 	Regarding claims 24 and 7, the combination of Wang, Park and Kwon teaches claims 1-6, 8-23 and 25-30 and the interface is further configured to output, for transmission to the first wireless node, an indication of the value of the other timing adjustment factor (see Wang, Fig.2, Abstract, [0011], [0018], [0029] and [0031], “timing adjustment”, and/or see Kwon, [0117], "The terminal transmits, to the base station over a PUSCH, uplink data including a random access identifier according to an uplink time adjusted based on a time alignment value indicated by the time advance command (S710)").  
 	The combination of Wang, Park and Kwon does not specifically disclose the interface is further configured to receive, from the second wireless node, an indication of a value of another timing adjustment factor associated with a communication between the second wireless node and a third wireless node.
 	Siomina teaches the interface is further configured to receive, from the second wireless node, an indication of a value of another timing adjustment factor associated with a communication between the second wireless node and a third wireless node (see [0153], [0162], [0163], [0165] and [0195], “timing adjustment”, “third node”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Siomina into the system of Wang, Park and Kwon in order for wireless communication networks and in particular to networks and devices performing positioning of devices based on measurements of radio transmissions (see Siomina, [0001]).

 					Response to Arguments
5. 	Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

  	 				
Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Zhang et al (US 2015/0237648 A1), also teaches a processing system configured to communicate with the first wireless node or the second wireless node based on a timing advance value and the value of the timing adjustment factor as recited in claims 1, 16, 29 and 30 (filed 04/26/2022) (see [0010], [0011], [0104], [0119] and [0329], "sending the uplink signal to the base station according to a timing advance value of the user equipment and the first instruction information before the restarted time alignment timer expires").
	Byun et al (US 2019/0394825 A1), see [0143] and [0168], “the first node may include a UE, and/or an IAB node…. The second IAB nodes may include an IAB node”.
 	 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642